Title: To Benjamin Franklin from Jean-François Fournier fils, 24 October 1778
From: Fournier, Jean-François, fils
To: Franklin, Benjamin


Monsieur
de Paris ce 24. d’Octobre 1778.
J’ai l’honneur de vous prévenir que vôtre fonte de Gros Romain et l’italique est finie. Elle pèse le tout ensemble assorties, de cadrats, et espaces, deux cent soixante et une livres, à vingt quatre sols la livre sera la somme de trois cent treize livres quatre sols. Marqué moi s’il vous plait comment on vous l’envera si vous jugez à propos que je la fasse emballé dans deux boëte pour l’envoyer a sa destination, comme il vous plaira. Je m’aquiterai de vos ordres ce qu’attandant j’ai l’honneur d’être avec le plus profond respect Monsieur Votre trés humble et trés obeissant serviteur
J.F. Fournier FILSrüe du foin St. jacquevisavis la rüe Boutbrie à paris
 
Addressed: A Monsieur / Monsieur Le Docteur / Francklin, même Maison de / Mr. chaumon / à Passy
Endorsed: Fournier fils
